El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El acusado manejaba y conducía una locomotora de la American Bailroad Co. que arrolló y cansó la muerte de *320Petrona Cruz en nn paso a nivel de un camino vecinal. Como resultado de ello el Fiscal acuso al apelante de homicidio involuntario, alegando la acusación que manejaba y conducía la máquina que arrolló y ocasionó la muerte de la interfecta “sin observar la debida prudencia y circunspección”. Ar-tículo 203, Código Penal, ed. 1937. El pliego de especifica; ciones radicado por el Fiscal decía que “La negligencia del acusado consistió en conducir a velocidad exagerada la loco-motora, no reducir dicha velocidad, ni dar aviso de clase alguno, no obstante- acercarse a un paso a nivel.” El acu-sado fué juzgado en la corte inferior por tribunal de de-recho; se le declaró convicto y sentenciado a seis meses de cárcel; y el caso se encuentra ante nos en apelación contra la sentencia condenatoria. Examinaremos primeramente el alegado error de que la evidencia fué insuficiente como cues-tión de derecho para establecer la culpabilidad del acusado.
 La prueba del Fiscal fué que la interfecta retornaba de un sitio donde había obtenido una lata de agua que llevaba sobre su cabeza; que iba por un camino vecinal que conducía a su casa y que intersectaba la vía de la American Railroad Co.; que el ruido del tren que se acercaba podía oírse a una distancia de por lo menos S'esenta metros; que si bien ciertos automóviles hacían ruido, predominaba el ruido del tren que se acercaba, afirmando aún algunos de los testigos que ellos “sintieron” el tren; que el tren podía oírse y observarse fácilmente a sesenta metros del paso a nivel por una persona que, como la interfecta, cruzara la vía de izquierda a derecha, porque (a) las vías entraban al paso a nivel curveando a la derecha, (b) la curva.no era cerrada y (c) no existían obstáculos naturales que obstruyeran la visibilidad del tren que venía por la curva. Las fotografías introducidas en evidencia reafirman el hecho de que un tren que viniera por la curva podía fácilmente observarse desde el paso a nivel.
*321Los testigos del Fiscal también declararon qne no había guardabarrera en el paso a nivel, que el tren venía “ligero”, que paró “lejísimos” del accidente, y que el pito de la loco-motora se tocó, bien antes o al momento del accidente. Pero todas estas personas estaban dentro o en los patios de unas casas ubicadas algunos metros distantes de las vías cuando ocurrió este episodio. Y és difícil suponer que el tren, que se había parado para coger agua de un tanque que se en-contraba aproximadamente a 250 metros de la curva, pu-diera haber desarrollado considerable velocidad cuando llegó al sitio del accidente, que era sólo sesenta metros después de la curva. Los testigos del acusado calcularon la veloci-dad del tren de 18 a 20 kilómetros por hora, siendo éste un estimado más preciso y razonable, bajo las circunstancias, que el hecho por las personas quienes, sentadas en sus casas contiguas a la vía, vagamente dijeron que venía “ligero”.
Pero, aparte de las cuestiones de la velocidad del tren y la alegada falta del acusado de tocar el pito según se le im-puta en el pliego de especificaciones, y suponiendo que el acusado manejara el tren a una velocidad excesiva y de que no tocó el pito lo suficientemente antes, todas las circunstan-cias de este caso, según lo presentan los testigos del Pueblo, nos compelen a concluir que estos alegados actos del acusado no fueron la causa próxima del accidente; sino que al con-trario, la muerte de la interfecta fue causada exclusivamente por su propia negligencia.
En Pueblo v. Guadalupe, 62 D.P.R. 262, dijimos que: “La regia está bien establecida que ‘una muerte causada por la negligencia criminal del acusado constituye homicidio, aun-que la falta de debido cuidado de la víctima contribuyera o no al accidente.’ Warren on Homicide, Sección 121, pág. 546. La negligencia contribuyente, en breve, no es una defensa como tal contra una acusación criminal de homicidio invo-luntario. Pueblo v. Francis, 19 D.P.R. 692; Biscamp v. State, 154 S. W.2d 466 (Texas, 1941); Click v. State, 164 *322S. W.2d 664 (Texas, 1942); State v. Leopold, 147 Atl. 118 (Conn., 1929). Según se señaló en Pueblo v. Francis, snpra, la negligencia de la víctima exoneraría al acusado de res-ponsabilidad criminal únicamente si dicha negligencia fuese la única causa de su muerte(Bastardillas nuestras).
Aquí la interfecta era una señora de 58 años de edad que llevaba sobre su cabeza una pesada lata de agua. No bay controversia en cuanto a que ella tenía una clara visi-bilidad del tren que estaba a 60 metros y que bacía tanto ruido que algunos de los testigos del Pueblo dijeron que se podía “sentir”. Toda vez que la prueba demostró que ella -no era sorda, indudablemente oyó el tren según lo oyeron todos los otros circunstantes. Pero insistió en cruzar la vía cuando venía el tren y fue arrollada y muerta. Forzoso es’ concluir por tanto, que con la lata sobre su cabeza, no po-día moverla completamente a la derecha y ver cuán peligroso era tratar de cruzar en dicho momento. Por el contrario, aparentemente trató de medir la distancia entre el tren y el cruce guiándose iónicamente por el sonido y erró en su cálculo. En resumen, su negligencia al oír solamente y no mirar, fue la única y próxima causa del accidente. Véase Pueblo v. Rodríguez, 47 D.P.R. 600.
La apreciación que hemos hecho de la prueba del Fiscal hace innecesario examinar los otros errores señalados por el acusado.

La sentencia de la corte de distrito será revocada, y se-dictará otra absolviendo al acusado.

El Juez Asociado Sr. De Jesús no intervino.